               Case 2:20-sw-01072-CKD Document 5 Filed 12/08/20 Page 1 of 2

 1 MCGREGOR W. SCOTT                                                     FILED
   United States Attorney                                               Dec 08, 2020
 2 ADRIAN T. KINSELLA                                                CLERK, U.S. DISTRICT COURT

   Assistant United States Attorney                                EASTERN DISTRICT OF CALIFORNIA


 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTER OF THE APPLICATION                [PROPOSED] ORDER TO UNSEAL SEARCH
     OF THE UNITED STATES OF AMERICA                 WARRANTS
12   FOR SEARCH WARRANTS CONCERNING:

13   120 KEMPER STREET, VALLEJO,                     2:20-SW-1072 CKD
     CALIFORNIA 94589
14
     2000 CLAY BANK ROAD APARTMENT R7,               2:20-SW-1073 CKD
15   FAIRFIELD, CALIFORNIA 94533
16   A 2004 DODGE RAM, CALIFORNIA                    2:20-SW-1074 CKD
     LICENSE PLATE 7N66889, VIN#
17
     1D7HA18D44S771476
18                                                   2:20-SW-1075 CKD
     2011 TOYOTA CAMRY, CALIFORNIA
19   LICENSE PLATE 8MVU345, VIN#
     4T1BK3EK2BU11965
20
     2011 TOYOTA CAMRY, CALIFORNIA                   2:20-SW-1076 CKD
21   LICENSE PLATE 6LEA286,
     VIN# 4T1BF3EK3BU125245
22
     THE PERSON OF MICHAEL PITRE, DOB                2:20-SW-1077 CKD
23   XX/XX/1985
24

25 //

26 //

27 //

28 //


        [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
              Case 2:20-sw-01072-CKD Document 5 Filed 12/08/20 Page 2 of 2

 1                                           ORDER TO UNSEAL

 2        Upon application of the United States of America and good cause having been shown,

 3        IT IS HEREBY ORDERED that the files in the above-captioned matters be unsealed.

 4

 5              December 8, 2020
     Dated:
                                                     Hon. Allison Claire
 6                                                   U.S. MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


     [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
